Hill, P. J.
(dissenting). The workman received his injury while walking along a drive provided by the employer for that purpose. He had left the sidewalk where his perils would have been those common to all. It is immaterial that a portion of the drive was over city owned lands. The exact location of the fall is not fixed. I see no great materiality as to which side of the unmarked line that divided the employer’s land from the city land the fall occurred. It occurred at a point where the workman had gone on the invitation of the employer and was “ a necessary concomitant of his employment.” (Cudahy Co. v. Parramore, 263 U. S. 418; Matter of Lynch v. City of New York, 242 N. Y. 115; Matter of Field v. Charmette K. F. Co., 245 id. 139.) Heffernan, J., concurs.